Case 1:17-cv-22679-JEM Document 94 Entered on FLSD Docket 10/29/2018 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                     CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES

  SHOW ME HOSPITALITY, LLC,

         Plaintiff/Counter-Defendant,

  v.

  TIM HORTONS USA, INC.,

        Defendant/Counter-Plaintiff,
  _______________________________/

               TIM HORTONS USA, INC.’S MOTION TO FILE UNDER SEAL

         Defendant Tim Hortons USA, Inc. (“THUSA”), pursuant to the Southern District of

  Florida Local Rule 5.4, hereby submits this Motion to File Under Seal Exhibits 2, 3, 13, 14 and

  35 to the deposition of Eric Sigurdson (“Sigurdson”) taken on September 4, 2018, September 5,

  2018 and September 6, 2018 and Exhibit 5 to the deposition of Jeff Tottleben (“Tottleben”) taken

  on October 25, 2018. In support thereof, THUSA states as follows:

         1.      During the deposition of Sigurdson, Exhibits 2, 3, 13, 14 and 35 were marked as

  confidential pursuant to the parties’ Agreed Protective Order [DE 51].

         2.      During the deposition of Tottleben, Exhibit 5 was marked as confidential pursuant

  to the parties’ Agreed Protective Order [DE 51].

         3.      As a result, THUSA requests that Exhibits 2, 3, 13, 14 and 35 to the deposition of

  Sigurdson taken on September 4, 2018, September 5, 2018 and September 6, 2018 and Exhibit 5

  to the deposition of Tottleben taken on October 25, 2018 be filed under seal at this time.

         4.      As required by Local Rule 5.4, the foregoing document will be filed electronically

  as a sealed document in CM/ECF using events specifically earmarked for sealed civil filings.
Case 1:17-cv-22679-JEM Document 94 Entered on FLSD Docket 10/29/2018 Page 2 of 4
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


         5.      THUSA respectfully requests that the foregoing document be maintained under

  seal by the Clerk’s Office until conclusion of this action or direct appeal. Upon the expiration of

  the time specific in the Court’s sealing order, THUSA requests that the Clerk’s office destroy the

  document.

         WHEREFORE, Defendant Tim Hortons USA, Inc. respectfully requests that this Court

  grant its Motion to File Under Seal and for such other and further relief as this Court deems just

  and proper.

                                               s/Nina Greene
                                               Michael D. Joblove
                                               Florida Bar No.: 354147
                                               mjoblove@gjb-law.com
                                               Nina Greene, Esq.
                                               Florida Bar No. 072079
                                               ngreene@gjb-law.com
                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               100 Southeast Second Street, 44th Floor
                                               Miami, Florida 33131
                                               Telephone: (305) 349-2300
                                               Attorneys for Defendant




                                                  2
Case 1:17-cv-22679-JEM Document 94 Entered on FLSD Docket 10/29/2018 Page 3 of 4
                                         CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF. I also certify that the foregoing document is being served on all

  counsel of record identified on the attached Service List via transmission of Notices of Electronic

  Filing generated by CM/ECF this 29th day of October, 2018.


                                               s./ Nina Greene
                                               Attorney




                                                  3
Case 1:17-cv-22679-JEM Document 94 Entered on FLSD Docket 10/29/2018 Page 4 of 4
                                       CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES


                                         SERVICE LIST

                     Show Me Hospitality, LLC v. Tim Hortons USA, Inc.
                   CASE NO.: 17-22679-CIV-MARTINEZ/OTAZO-REYES

  (1) Michael D. Joblove
  mjoblove@gjb-law.com
  Nina Greene
  ngreene@gjb-law.com
  Martin J. Keane
  mkeane@gjb-law.com
  GENOVESE JOBLOVE & BATTISTA, P.A.
  4400 Miami Tower
  100 Southeast Second Street
  Miami, Florida 33131
  Telephone:     (305) 349-2300
  Facsimile:     (305) 349-2310
  Attorneys for Defendant Tim Hortons USA, Inc.

  (2) Robert Zarco
  rzarco@zarcolaw.com
  Robert M. Einhorn
  reinhorn@zarcolaw.com
  Alaina B. Siminovsky
  asiminovsky@zarcolaw.com
  ZARCO EINHORN SALKOWSKI & BRITO, P.A.
  One Biscayne Tower
  2 South Biscayne Boulevard - 34th Floor
  Miami, Florida 33131
  Telephone:     (305) 374-5418
  Facsimile:     (305) 374-5428
  Attorneys for Plaintiff Show Me Hospitality, LLC
  SERVED VIA CM/ECF

  (3) Scott E. Korzenowski - Pro Hac Vice
  sekorzenowski@dadygarner.com
  Andrew M. Malzahn - Pro Hac Vice
  amalzahn@dadygarner.com
  DADY & GARDNER, P.A.
  5100 IDS Center
  80 South Eighth Street
  Minneapolis, MN 55402
  Attorneys for Plaintiff Show Me Hospitality, LLC
  SERVED VIA CM/ECF




                                                  4
